JOURNAL ENTRY and OPINION
{¶ 1} Defendant-appellant, Luis Rivera ("Rivera"), appeals the trial court's denial of his motion to suppress. Finding no merit to the appeal, we affirm.
 {¶ 2} In 2004, Rivera was charged with one count of possession of drugs, two counts of drug trafficking, and one count of possession of criminal tools. Rivera filed a motion to suppress and, after a hearing, the court denied his motion. Rivera pled no contest to all charges and was found guilty by the court. He was sentenced to two years in prison.
 {¶ 3} The following evidence was presented at the motion to suppress hearing. In September 2004, Detective Norman of the Cleveland Police Department was conducting surveillance at 3448 West 59th Street due to numerous complaints of heroin sales. He observed a Nissan pull int